        Case
         Case1:19-cv-06234-AT-KHP
              1:19-cv-06234-AT-KHP Document
                                    Document38-1
                                             39 Filed
                                                 Filed06/08/20
                                                       06/05/20 Page
                                                                 Page12ofof56



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLAUDETTE GRIFFITH,

                              Plaintiff,                     Case No. 19-6234-AT-KHP

               v.

METROPOLITAN TRANSIT AUTHORITY-                              STIPULATION AND PROPOSED
NEW YORK CITY TRANSIT et al.,                                PROTECTIVE ORDER

                              Defendants.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.    Counsel for any party may designate any document or information, in whole or in
               part, as confidential if counsel determines, in good faith, that such designation is
               necessary to protect the interests of the client in information that is proprietary, a
               trade secret or otherwise sensitive non-public information. Information and
               documents designated by a party as confidential will be stamped
               “CONFIDENTIAL.”

               a.     In addition, either party may designate portions of deposition testimony as
                      “CONFIDENTIAL” at the time of the deposition or within 30 days after
                      receipt of the final transcript by the designating party. If a portion of
                      deposition testimony is designated “CONFIDENTIAL,” the court reporter
                      shall mark that portion of the transcript accordingly and in the text of the
                      transcript itself.

         2.    The Confidential Information disclosed will be held and used by the person
               receiving such information solely for use in connection with the action.

         3.    In the event a party challenges another party’s designation of confidentiality,
               counsel shall make a good faith effort to resolve the dispute, and in the absence of
               a resolution, the challenging party may seek resolution by the Court. Nothing in
               this Protective Order constitutes an admission by any party that Confidential
               Information disclosed in this case is relevant or admissible. Each party reserves the
               right to object to the use or admissibility of the Confidential Information.




63720801v.1
        Case
         Case1:19-cv-06234-AT-KHP
              1:19-cv-06234-AT-KHP Document
                                    Document38-1
                                             39 Filed
                                                 Filed06/08/20
                                                       06/05/20 Page
                                                                 Page23ofof56



         4.   The parties should meet and confer if any production requires a designation of “For
              Attorneys’ or Experts’ Eyes Only.” All other documents designated as
              “CONFIDENTIAL” shall not be disclosed to any person, except:

              a.     The requesting party and counsel, including in-house counsel;

              b.     Employees of such counsel assigned to and necessary to assist in the
                     litigation;

              c.     Consultants or experts assisting in the prosecution or defense of the matter,
                     to the extent deemed necessary by counsel;

              d.     The Court (including the mediator, or other person having access to any
                     Confidential Information by virtue of his or her position with the Court);

              e.     The author of any document designated as “CONFIDENTIAL” or any
                     person who prepared, received, or reviewed the document (or the
                     confidential material contained therein) prior to the date that it was
                     produced in this action;

              f.     Deposition witnesses;

              g.     Any other person by written agreement of the parties or by Order of the
                     Court.

         5.   Any producing party may redact from the documents and information it produces
              matter or information that, among other things, the producing party claims is
              subject to attorney-client privilege, work product immunity, a legal prohibition
              against disclosure, or any other privilege or immunity. The producing party shall
              preserve an un-redacted version of each such document.

         6.   Prior to disclosing or displaying the Confidential Information to any person,
              counsel must:

              a.     Inform the person of the confidential nature of the information or documents;

              b.     Inform the person that this Court has enjoined the use of the information or
                     documents by him/her for any purpose other than this litigation and has
                     enjoined the disclosure of the information or documents to any other person;
                     and

              c.     Require each such person to sign an agreement to be bound by this Order in
                     the form attached hereto.

         7.   The disclosure of a document or information without designating it as “confidential”
              shall not constitute a waiver of the right to designate such document or information
              as Confidential Information. If so designated, the document or information shall



                                               2
63720801v.1
        Case
         Case1:19-cv-06234-AT-KHP
              1:19-cv-06234-AT-KHP Document
                                    Document38-1
                                             39 Filed
                                                 Filed06/08/20
                                                       06/05/20 Page
                                                                 Page34ofof56



               thenceforth be treated as Confidential Information subject to all the terms of this
               Stipulation and Order.

         8.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
               financial account numbers, passwords, and information that may be used for
               identity theft) exchanged in discovery shall be maintained by the receiving party in
               a manner that is secure and confidential and shared only with authorized individuals
               in a secure manner. The producing party may specify the minimal level of
               protection expected in the storage and transfer of its information. In the event the
               party who received PII experiences a data breach, it shall immediately notify the
               producing party of same and cooperate with the producing party to address and
               remedy the breach. Nothing herein shall preclude the producing party from
               asserting legal claims or constitute a waiver of legal rights and defenses in the event
               of litigation arising out of the receiving party’s failure to appropriately protect PII
               from unauthorized disclosure.

         9.    Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
               product protected documents or communications, electronically stored information
               (“ESI”) or information, whether inadvertent or otherwise, shall not constitute a
               waiver of the privilege or protection from discovery in this case or in any other
               federal or state proceeding. This Order shall be interpreted to provide the maximum
               protection allowed by Federal Rule of Evidence 502(d). Nothing contained herein
               is intended to or shall serve to limit a party’s right to conduct a review of documents,
               ESI or information (including metadata) for relevance, responsiveness and/or
               segregation of privileged and/or protected information before production.

         10.   Notwithstanding the designation of information as “confidential” in discovery,
               there is no presumption that such information shall be filed with the Court under
               seal. The parties shall follow the Court’s procedures with respect to filing under
               seal.

         11.   At the conclusion of litigation, Confidential Information and any copies thereof
               shall be promptly (and in no event later than 30 days after entry of final judgment
               no longer subject to further appeal) returned to the producing party or certified as
               destroyed, except that the parties’ counsel shall be permitted to retain their working
               files on the condition that those files will remain protected.

         12.   Nothing herein shall preclude the parties from disclosing material designated to be
               Confidential Information if otherwise required by law or pursuant to a valid
               subpoena.


SO STIPULATED AND AGREED



Attorneys for Plaintiff                                       Attorneys for Defendants


                                                  3
63720801v.1
        Case
         Case1:19-cv-06234-AT-KHP
              1:19-cv-06234-AT-KHP Document
                                    Document38-1
                                             39 Filed
                                                 Filed06/08/20
                                                       06/05/20 Page
                                                                 Page45ofof56




Dated: 06/05/2020                                  Dated:   6/5/2020




SO ORDERED.
          6/8/2020
Dated:                                             Hon. Katherine H. Parker, U.S.M.J.




                                          4
63720801v.1
        Case
         Case1:19-cv-06234-AT-KHP
              1:19-cv-06234-AT-KHP Document
                                    Document38-1
                                             39 Filed
                                                 Filed06/08/20
                                                       06/05/20 Page
                                                                 Page56ofof56



                                         AGREEMENT

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

Dated:




Signed in the presence of:



Attorney




63720801v.1
